Felton, Justice.
Where appellant brought an action seeking a declaratory judgment to determine the constitutionality of an ordinance of the City of Savannah, a temporary injunction to maintain the status pending the adjudication of the questions, and a permanent injunction against the enforcement of the ordinance, with no allegations in the complaint germane to any equitable relief; and where the trial court upheld the constitutionality of the ordinance, denied the temporary injunction to appellant, granted a defendant’s prayer for a temporary injunction against appellant, and temporarily enjoined all the parties in order to maintain the the status quo pending appellant’s appeal of said judgment to this court, the Court of Appeals has jurisdiction of the appeal from the declaratory judgment adjudicating the constitutionality of the municipal ordinance and the injunctive relief is merely ancillary to that question and does not vest jurisdiction in this court. Hudon v. North Atlanta, 219 Ga. 179 (132 SE2d 74) and cit.; City of Columbus v. Atlanta Cigar Co., 220 Ga. 533 (140 SE2d 267) and cit.; Code Ann. § 110-1102(b) (Ga. L. 1945, p. 137, as amended). Transferred to the Court of Appeals. All the Justices concur.
Connerat, Dunn, Hunter, Houlihan, Maclean & Exley, Malcolm Maclean, for appellant.
Fred 8. Clark, Thomas J. Mahoney, Jr., Jack Usher, Solmes, Gannam, Head & Buchsbaum, Michael J. Gannam, Aaron L. Buchsbaum, for appellees.